Exhibit 10.20

 

 

 

 

______________________________________________________

 

AGREEMENT OF SALE

 

Between

 

NATHAN’S FAMOUS OPERATING CORP.,

 

Seller

 

AND

 

660 86 LLC,

 

Purchaser

 

__________________________________

 

 

Dated: September 8, 2017

 

______________________________________________________

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

ARTICLE 1

3

SALE

3        

ARTICLE 2

4

PURCHASE PRICE

4        

ARTICLE 3

7

TITLE

7        

ARTICLE 4

9

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

9        

ARTICLE 5

10

INSPECTION PERIOD

10        

ARTICLE 6

12

REPRESENTATIONS AND WARRANTIES OF PURCHASER

12        

ARTICLE 7

12

APPORTIONMENTS

12        

ARTICLE 8

13

CLOSING

13        

ARTICLE 9

14

DELIVERIES AT CLOSING

14        

ARTICLE 10

15

FIRE OR OTHER CASUALTY

15        

ARTICLE 11

15

EMINENT DOMAIN

15

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 12

15

BROKERAGE

15        

ARTICLE 13

16

TERMINATION

16        

ARTICLE 14

16

DEFAULT

16        

ARTICLE 15

17

NOTICES

17        

ARTICLE 16

18

AMENDMENT

18        

ARTICLE 17

18

ASSIGNMENT

18        

ARTICLE 18

19

CONSTRUCTION

19        

ARTICLE 19

19

RECORDING

19        

ARTICLE 20

19

GOVERNING AUTHORITY

19        

ARTICLE 21

19

WAIVER; JURY WAIVER

19        

ARTICLE 22

20

INVALIDITY

20

 

 

--------------------------------------------------------------------------------

 

 

ARTICLE 23

20

COUNTERPARTS

20        

ARTICLE 24

20

LIMITATION OF SELLER'S LIABILITY

20        

ARTICLE 25

21

REPRESENTATION BY COUNSEL

21        

ARTICLE 26

21

ATTORNEYS' FEES

21        

ARTICLE 27

21

MERGER

21        

ARTICLE 28

22

DISCLAIMERS AND WAIVERS

22        

ARTICLE 29

23

NO FINANCING CONTINGENCIES

23        

ARTICLE 30

23

CERTIORARI PROCEEDINGS

23        

ARTICLE 31

24

LEASEBACK

24        

EXHIBIT A

 

LEGAL DESCRIPTION OF PROPERTY

         

EXHIBIT B

 

PERMITTED EXCEPTIONS

         

EXHIBIT C

 

FORM OF SURRENDER AGREEMENT

 

 

 

--------------------------------------------------------------------------------

 

 

AGREEMENT, made as of this _____ day of _______, 2017, by and between NATHAN’S
FAMOUS OPERATING CORP., a Delaware corporation, having an address at One Jericho
Plaza, Second Floor, Wing A, Jericho, NY 11753 (hereinafter referred to as the
"Seller"), and 660 86 LLC, a New York limited liability company, having an
address at 9322 Third Avenue, Brooklyn, NY 11209 (hereinafter referred to as the
"Purchaser").

 

W I T N E S S E T H :

 

WHEREAS, Seller is the owner of certain property located in the Borough of
Brooklyn, City of New York, State of New York, known as 650-666 86th Street,
Brooklyn, New York designated on the City tax map as Section 10, Block 6056,
Lots 12 & 15 in Kings County, and more particularly described hereinbelow; and

 

WHEREAS, Purchaser desires to purchase and Seller desires to cause the
conveyance to Purchaser of the property described hereinbelow, subject to and in
accordance with the terms, conditions and provisions of this Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, and subject to the terms and conditions
hereof, Seller and Purchaser hereby covenant and agree as follows:

 

 

ARTICLE 1

SALE

 

1.01     Seller agrees to sell to Purchaser and Purchaser agrees to purchase
from Seller the following property upon the terms and conditions set forth
herein:

 

(a)     all that certain parcel of land more particularly described on Exhibit A
attached hereto and made a part hereof (the "Land") together with the buildings,
and improvements erected thereon (collectively the "Improvements" and the Land
and Improvements are hereinafter sometimes collectively referred to as the
"Property");

 

(b)     all right, title and interest of the Seller in and to any land lying in
the bed of any highway, street, road or avenue, open or proposed, including
vaults, if any, and any possible strips or gores in front of or abutting or
adjoining the Land, and any award made or to be made in lieu thereof;

 

(c)     all right, title and interest of the Seller in and to any and all rights
of way, appendages, appurtenances, easements, sidewalks, paved parking areas,
alleys, gores or strips of land adjoining or appurtenant to the Land or any
portion thereof and used in conjunction therewith, and or in any way belonging
to the Property; and

 

(d)     all right, title and interest of the Seller in and to all fixtures,
equipment and other personal property attached to or appurtenant to the
Improvements other than any such property that is owned by the business
operating thereon (the "Personal Property");

 

3

--------------------------------------------------------------------------------

 

 

(e)     to the extent assignable, permits, licenses, if any, (other than any
permit or license for Seller’s business) held solely for use in connection with
all or any portion of the Property.

 

(f)     any development or air rights appurtenant to the Property or any portion
thereof;

 

All of the above referenced property, rights and interest to be sold to
Purchaser pursuant to this Agreement (including the Land, buildings and
Improvements shall be referred to collectively as the Property.

 

ARTICLE 2

PURCHASE PRICE

 

2.01     The purchase price (the "Purchase Price") is Twelve Million Two Hundred
Fifty Thousand and 00/100 ($12,250,000.00) Dollars, which shall be paid as
follows:

 

(a)     Six Hundred Thousand and 00/100 ($600,000.00) Dollars (the
"Downpayment") to the Escrow Agent upon Purchaser's execution of this Agreement;
and

 

(b)     Eleven Million Six Hundred Fifty Thousand and 00/100 ($11,650,000.00)
Dollars on the Closing Date, by wire transfer to Seller's account at such bank
as Seller shall designate, or by bank check or certified check directly to
Seller's order or as otherwise requested by Seller.

 

2.02       (a)     The Downpayment shall be held in escrow by Seller's
attorneys, Farrell Fritz, P.C. ("Escrow Agent") in accordance with the terms of
this Agreement. The Downpayment shall be placed in an interest-bearing account,
and the interest accrued thereon (the "Interest") shall be paid over as follows:

 

(i) in the event title closes hereunder, the Interest shall be paid to the
Seller at closing with Interest allocated against the Purchase Price;

 

(ii) in the event title does not close by reason of a default by Seller, the
Interest shall be paid to Purchaser, together with the monies to be remitted to
Purchaser pursuant to Article 24 of this Agreement; and

 

(iii) in the event title does not close by reason of a default by Purchaser, the
Downpayment plus Interest shall be paid to Seller and this Agreement shall be
null and void, and there shall be no further liability on behalf of either
party.

 

(b)     The Escrow Agent shall hold the Downpayment in an interest-bearing
account, and shall dispose of the Downpayment plus the Interest in accordance
with the rights and obligations of the parties hereto.

 

4

--------------------------------------------------------------------------------

 

 

2.03     The Escrow Agent shall deliver the Downpayment to Seller or to
Purchaser, as the case may be, under the following conditions:

 

(a)     The Downpayment shall be delivered to Seller upon Escrow Agent's receipt
of written demand therefor from Seller (with copy sent to Purchaser), stating
that Purchaser has defaulted in the performance of its obligations under this
Agreement and setting forth the facts and circumstances underlying such default,
if Purchaser shall not have given written notice of objection within the ten
(10) day period specified in Section 2.04; or

 

(b)     The Downpayment shall be delivered to Purchaser upon Escrow Agent's
receipt of written demand therefor from Purchaser (with copy sent to Seller),
stating that Seller has defaulted in the performance of any of its material
obligations under this Agreement or because this Agreement was terminated under
circumstances entitling Purchaser to the return of the Downpayment, and setting
forth the facts and circumstances underlying such default or termination, if
Seller shall not have given written notice of objection within the ten (10) day
period specified in Section 2.04; or

 

(c)     The Downpayment shall be delivered to Purchaser or Seller as directed by
joint written instructions of Seller and Purchaser.

 

2.04     If Escrow Agent receives a written demand on behalf of the Purchaser or
Seller (the “Noticing Party”) pursuant to Section 2.03(a) or 2.03(b) stating
that this Agreement has been canceled or terminated and that the Noticing Party
is entitled to the Downpayment, or that the other party hereto (the
“Non-Noticing Party”) has defaulted in the performance of its obligations
hereunder, Escrow Agent shall mail (by certified mail, return receipt requested)
a copy of such request to the Non-Noticing Party and its attorney. The
Non-Noticing Party shall have the right to object to such request for the
Downpayment by written notice of objection delivered to and received by Escrow
Agent within ten (10) days (excluding Saturdays, Sundays and State of New York
and federal holidays) after the date of Escrow Agent’s mailing of such copy of
the Non-Noticing Party, but not thereafter. If Escrow Agent shall not have so
received a written notice of objection from the Non-Noticing Party, Escrow Agent
shall deliver the Downpayment, together with the Interest earned thereon, to the
Noticing Party. If Escrow Agent shall have received a written notice of
objection within the time herein prescribed, Escrow Agent shall continue to hold
the Downpayment and the Interest until Escrow Agent receives either (a) a
written notice signed by both Seller and Purchaser stating who is entitled to
the Downpayment (and any Interest) or (b) in the event of litigation between
Seller and Purchaser, the Escrow Agent shall deposit the Downpayment, and the
Interest with the clerk of the court in which said litigation is pending or
(c) the Escrow Agent may take such affirmative steps as the Escrow Agent, at the
Escrow Agent's option, may elect in order to terminate the Escrow Agent's duties
hereunder, including, but not limited to, depositing the Downpayment and the
Interest in court and commencing an action for interpleader, the costs thereof
to be borne by whichever of Seller or Purchaser is the losing party or (d) a
final non-appealable order of a court of competent jurisdiction directing
disbursement of the Downpayment in a specific manner, in either of which events
Escrow Agent shall then disburse the Downpayment in accordance with such notice
or order. Escrow Agent shall not be or become liable in any way or to any person
for its refusal to comply with any such requests or demands until and unless it
has received a direction of the nature described in subdivision (a) through (c)
above, but subject to the express terms of this Article 2.

 

5

--------------------------------------------------------------------------------

 

 

2.05     At the time the Downpayment is paid to Purchaser, Seller or a third
party pursuant to this Article 2 or pursuant to a final, unappealable court
order, the Interest shall thereupon be paid to the recipient of the Downpayment.

 

2.06     The Escrow Agent may rely and act upon any instrument or other writing
believed by it to be genuine and purporting to be signed and presented by any
person or persons purporting to have authority to act on behalf of Seller or
Purchaser, as the case may be, and shall not be liable in connection with the
performance of any duties imposed upon the Escrow Agent by the provisions of
this Agreement, except for the Escrow Agent's own willful default or gross
negligence. The Escrow Agent shall have no duties or responsibilities except
those set forth herein. The Escrow Agent shall not be bound by any modification,
cancellation or rescission of this Agreement unless the same is in writing and
signed by Purchaser and Seller, and, if the Escrow Agent's duties are hereunder
affected, unless the Escrow Agent shall have given prior written consent
thereto. The Escrow Agent shall be reimbursed by Seller and Purchaser for any
expenses (including reasonable legal fees of outside counsel) incurred in
connection with its services as Escrow Agent under this Agreement, and such
liability shall be joint and several. In the event that the Escrow Agent shall
be uncertain as to the Escrow Agent's duties or rights hereunder, or shall
receive instructions from Purchaser or Seller which, in the Escrow Agent's
opinion, are in conflict with any of the provisions hereof, the Escrow Agent
shall be entitled to hold and apply the Downpayment and the Interest pursuant to
Section 2.04 hereof and may decline to take any other action. After delivery of
the Downpayment and Interest in accordance herewith, the Escrow Agent shall have
no further liability or obligation of any kind whatsoever.

 

2.07     The Escrow Agent shall have the right at any time to resign upon five
(5) business days' prior notice to Seller and Purchaser. Seller and Purchaser
shall jointly select a successor Escrow Agent and shall notify the Escrow Agent
of the name and address of such successor Escrow Agent within five (5) business
days after receipt of notice. If the Escrow Agent has not received notice of the
name and address of such successor Escrow Agent within such period, the Escrow
Agent shall have the right to select on behalf of Seller and Purchaser a bank or
trust company to act as successor Escrow Agent hereunder, for such compensation
as such bank or trust company shall reasonably require. At any time after the
five (5) business day period, the Escrow Agent shall have the right to deliver
the Downpayment and the Interest to any successor Escrow Agent selected
hereunder, and upon such delivery the successor Escrow Agent for all purposes
hereunder and shall have all of the rights and obligations of the Escrow Agent
hereunder, and the resigning Escrow Agent shall have no further responsibilities
or obligations hereunder.

 

2.08     Notwithstanding any other provision of this Agreement, no notice,
demand, request or other communication to the Escrow Agent in connection
herewith shall be binding on the Escrow Agent unless it is in writing, refers
specifically to this Agreement, is addressed to the Escrow Agent and is actually
received by the Escrow Agent.

 

6

--------------------------------------------------------------------------------

 

 

2.09     The Escrow Agent is acting hereunder as stakeholder only, without
compensation and for the convenience and at the request of the parties. Escrow
Agent shall not be liable for any action taken or omitted in good faith,
provided that the Escrow Agent shall be liable for its gross negligence or
willful misconduct in any event. Escrow Agent shall not be liable for and the
parties jointly and severally agree to indemnify Escrow Agent against and hold
Escrow Agent harmless from the payment of any interest or court costs or legal
fees in any legal action that may be brought to recover the monies held in
escrow or any part thereof unless the Escrow Agent shall fail or refuse to pay
over any such monies pursuant to a final judgment, order or decree. At any time,
Escrow Agent shall be entitled, in its sole discretion, to apply to any court of
competent jurisdiction to determine the rights of the parties hereof, and in the
event of such application of the deposit with such court, Escrow Agent shall be
relieved and discharged from any liability or responsibility to the parties
hereto.

 

 

ARTICLE 3

TITLE

 

3.01     Purchaser shall accept title to the Property subject to the matters set
forth on Exhibit B attached hereto and made a part hereof (the "Permitted
Exceptions").

 

3.02     (a)     Seller may, at closing, satisfy any lien or encumbrance which
Seller is obligated or elects to cure hereunder from the Purchase Price, and may
direct the title company to make payment directly to third parties for such
purpose.

 

(b)     Purchaser shall promptly order a commitment for title insurance (the
"PTR"). Promptly after receipt of the PTR, and in no event later than fifteen
(15) days after the date of full execution of this Agreement, Purchaser shall
forward a copy of such report, together with a copy of any underlying documents
referenced therein, to Seller's counsel. Purchaser shall also instruct the title
company to promptly deliver directly to Seller's counsel copies of any updates
or continuations of and any supplements to the PTR. With such report, update,
continuation, and/or supplement, Purchaser shall deliver to Seller a written
statement ("Exceptions Notice") setting forth any liens or encumbrances
affecting, or other defects in or objections to, title to the Property disclosed
by such materials ("Exceptions") to which Purchaser objects. No Permitted
Exceptions shall be included in any Exceptions Notice. The failure by Purchaser
to deliver an Exceptions Notice within the time period specified therefor, or,
if delivered, the failure to note any particular Exception thereon, shall
constitute a waiver by Purchaser of any and all Exceptions disclosed by the
materials which are not so noted in such Exceptions Notice, and all such
Exceptions not so noted shall be deemed Permitted Exceptions.

 

7

--------------------------------------------------------------------------------

 

 

(c)     If Purchaser timely notifies Seller of any Exceptions in accordance with
Section 3.02(b), Seller shall be entitled to reasonable adjournments of the
Closing, during which Seller may attempt to remove such Exceptions; provided,
however, that Seller shall not be required to bring any action or proceeding, or
take any steps, or otherwise incur any expense in excess of $500,000.00 to
remove any Exception. If for any reason Seller is unable or unwilling to remove
any such Exception as of the Closing Date, Seller shall so notify Purchaser in
writing. If Purchaser determines not to take title to the Property subject to
such Exception, Purchaser shall notify Seller, within five (5) days of its
receipt of such notice, that it is terminating this Agreement in accordance with
the provisions of Article 13. If Purchaser does not forward such notice,
Purchaser shall be deemed to have elected to perform all of Purchaser's
obligations hereunder and to accept title to the Property, subject to such
Exceptions and all Permitted Exceptions, without any abatement of the Purchase
Price or liability therefor on the part of the Seller. Notwithstanding the
foregoing, Seller hereby agrees to satisfy any mortgages or other liens or
encumbrances placed by Seller against title to the Property which are curable by
the payment of money either prior to Closing or simultaneously with Closing
using proceeds from the sale.

 

(d)     Unpaid franchise taxes of any corporation in the chain of title shall be
no objection to title provided that the title company agrees to insure against
collection of same out of the Property.

 

(e)     If the PTR discloses judgments or other returns against other person
having names the same as or similar to that of Seller, Seller shall upon request
deliver to the title company an affidavit showing that such judgments or other
returns are not against Seller.

 

(f)     If on the Closing Date, the Property is subject to liens, encumbrances
or title exceptions which would be grounds for Purchaser to reject title
hereunder, the same shall not be deemed an objection to title if, at closing,
the title company will issue or bind itself to issue a policy which will insure
Purchaser against collection therefrom, or enforcement thereof, against the
Property at no cost to Purchaser.

 

3.03     Within thirty (30) days of the date hereof, Purchaser will order, at
its sole cost and expense, a survey of the Property from a licensed surveyor.

 

3.04     Possession of the Property shall be deemed given by Seller to Purchaser
at the completion of closing by delivery of a Bargain and Sale with Covenants
Against Grantor's Acts Deed (the "Deed"), subject to the Permitted Exceptions.

 

3.05     The acceptance of the Deed for the Property by Purchaser shall be
deemed to be full performance and discharge of every agreement and obligation on
the part of Seller to be performed pursuant to the provisions of this Agreement
and, except as specified in this Agreement, no provision, representation,
covenant, obligation or agreement of the parties shall survive the Closing Date.

 

3.06     Notwithstanding anything contained in this Article 3 to the contrary,
Seller shall transfer the title free and clear of any financing agreements
affecting the Property and any leasehold mortgage, security agreements or UCC’s
shall be satisfied or released at the Closing.

 

8

--------------------------------------------------------------------------------

 

 

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS OF SELLER

 

4.01     Seller warrants, represents and covenants to and with Purchaser that
the following are true and correct on the date hereof:

 

4.1.1      Seller is a corporation duly formed and in good standing under the
laws of the State of its organization or formation and has the requisite power
and authority to enter into and to perform the terms of this Agreement.

 

4.1.2      Seller is not a “foreign person” within the meaning of Section 1445
of the Internal Revenue Code 1986, as amended, or any regulations promulgated
thereunder (collectively, the “Code”).

 

4.1.3      There are no leases or occupancy agreements or franchise agreements
regarding the Property.

 

4.1.4      Seller has not received written notice of any pending or threatened
condemnation or eminent domain proceedings that would affect the Property or any
portions thereof.

 

4.1.5.     Seller has full right, power and authority to execute, deliver and
perform this agreement without obtaining any further consents or approvals from
third parties, and this agreement, when executed by Seller and Purchaser will
constitute the valid binding agreement of Seller, enforceable against seller
according with its terms

 

4.1.6     To the Seller’s actual knowledge, there is no claim, action, suit,
arbitration, proceeding, or investigation pending, by or before any court or
arbitration body, any governmental, administrative or regulatory authority, or
any other similar body which would adversely affect the Property. Seller agrees
to give purchaser prompt notice of the commencement of any such claim, action,
suit, arbitration, proceeding or investigation prior to Closing.

 

4.1.7     To Seller’s actual knowledge, there are no judgments, orders or writs
against or affecting Seller or the Property that would affect the ability of
Seller to complete the transactions contemplated in this Agreement.

 

4.1.8     Seller will authorize Purchaser to pursue any pending real estate tax
certiorari proceedings or other proceedings or protests brought by Seller to
reduce the real estate taxes, assessments, valuations or other impositions on
the premises or any portion thereof for any period after the Closing that have
not been settled and which is permitted by law.

 

4.1.9     Seller has not entered into any service contracts affecting the
Property, and there are no employee agreements, which will survive the Closing.

 

4.1.10 Seller has no actual knowledge of any hazardous materials or
environmental conditions affecting the Property and Seller has no actual
knowledge of any reported spills with the Department of Environmental
Conservation (“DEC”). Seller will provide copies of any environmental reports
within its possession concerning any hazardous conditions at the Property.

 

9

--------------------------------------------------------------------------------

 

 

4.1.11 The Nathan’s business occupying the Property shall be vacated within
three (3) months of the Closing by Surrender Agreement to be executed at the
Closing.

 

The foregoing Seller representations in Section 4.1.11 shall not survive the
Closing.

 

 

4.02     Seller covenants that:

 

(a)     From the date hereof until the Closing Date or earlier termination of
this Agreement, Seller shall use reasonable efforts to operate and maintain the
Property in a manner generally consistent with the manner in which Seller has
operated and maintained the Property prior to the date hereof.

 

ARTICLE 5

INSPECTION PERIOD

 

5.01     (a)     Purchaser, or Purchaser's agent, employees and/or contractors
shall, subject to the terms and conditions below, have the right to enter the
Property to make engineering inspections, environmental audits and such other
tests, analysis and investigations. (collectively, the "Inspections") of the
Property as are not prohibited hereunder and which Purchaser deems desirable.
Purchaser shall return the Property to the same condition it was in prior to
conducting any Inspections. All such Inspections shall be subject to the
following terms and conditions:

 

(i)     All Inspections shall be at Purchaser's sole cost and expense.

 

(ii)     Purchaser shall, promptly upon receipt of any report or other
information produced as a result of any Inspections, provide Seller with a copy
or detailed description thereof.

 

(iii)     Purchaser may not conduct any Phase II environmental study without the
prior written consent of Seller, which consent shall not be unreasonably
withheld. If Purchaser conducts a Phase I environmental audit, then Purchaser
shall promptly furnish a copy thereof to Seller. If Seller refuses to grant its
consent to a Phase II audit after being furnished a copy of the Phase I audit,
then Purchaser may (1) terminate this Agreement in which case Seller shall
return to Purchaser the Downpayment plus Interest, or (2) waive the request for
such Phase II audit.

 

(iv)     No Inspection shall interfere with the conduct of business on the
Property.

 

10

--------------------------------------------------------------------------------

 

 

(v) Purchaser and each such entering agent shall have delivered to Seller a
certificate of insurance indicating that Purchaser shall have in place liability
insurance naming Seller as an additional insured in an amount of $1,000,000 per
occurrence and $2,000,000 in the aggregate.

 

(vi) All entry shall be during reasonable business hours and after reasonable
prior notice to Seller so that a representative of Seller may be available at
the Property.

 

(vii) All entry shall be at the sole risk and expense of Purchaser, its
employees, agents, servants, representatives and contractors.

 

(viii) Purchaser agrees to indemnify and hold Seller harmless from any damage or
injury to persons or property, and any claim, action or damage arising out of or
in connection with Purchaser or its contractors, agents, representatives,
servants or employees during their entry upon the Property.

 

(b)     On or before sixty (60) days from the date hereof (the “Inspection
Period”), Purchaser shall notify Seller in writing whether the Inspections, are
acceptable to Purchaser and whether a Phase II environmental assessment is
necessary. If Purchaser so notifies Seller in writing within said time period
that a Phase II is necessary and the Purchaser delivers a copy of the Phase I
environmental audit to Seller substantiating same, the Inspection Period shall
be extended for such reasonable period necessary for the completion of the Phase
II environmental audit, but not to exceed an additional sixty (60) days (for a
total of one hundred twenty (120) days) which extended period shall be solely
for the completion of the Phase II environmental audit.

 

(i)     If the Inspections are not acceptable to Purchaser, Purchaser shall
notify the Seller of the result of said Inspections within sixty (60) days from
the date hereof except that if Purchaser extends the Inspection Period for a
Phase II environmental audit and the results of the Phase II environmental audit
are not acceptable to Purchaser, Purchaser shall notify Seller of the results of
the Phase II environmental audit and deliver a copy of such report prior to the
expiration of the extended Inspection Period and Seller shall have until the
Closing Date during which time it may, at its option, cure the unacceptable
matter.

 

(ii)     If Seller elects not to cure the unacceptable matter and notifies, the
Purchaser of its election not to cure, in writing then this Agreement and
Purchaser's obligation hereunder to purchase the Property may be terminated at
Purchaser's sole and absolute election, within three (3) business days of the
aforementioned written notice from Seller and in the event of such termination,
Seller agrees to refund to Purchaser the Downpayment plus Interest.

 

(iii)     In the event that Purchaser does not elect to terminate this Agreement
within the time period set forth herein then Purchaser shall be deemed to have
waived the unacceptable matter and any rights to terminate under this Article 5
and there shall be no adjustment to the Purchase Price.

 

11

--------------------------------------------------------------------------------

 

 

(iv)     In the event Seller cures the unacceptable matter, this Agreement and
Purchaser's obligations hereunder shall remain in full force and effect and
there shall be no adjustment in the Purchase Price.

 

(v)     In the event Purchaser does not so notify Seller on or before the
expiration of the Inspection Period, Purchaser's obligations under this
Agreement, shall become unconditional. The provisions of this Section 5.01 shall
survive closing or the cancellation or termination of this Agreement.

 

 

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF PURCHASER

 

6.01     Purchaser represents and warrants that:

 

(a)     Purchaser is a New York limited liability company, licensed to do
business in the State of New York, and has all requisite power to own its
property and to carry on its business as presently conducted, and Purchaser has
complete and unrestricted power to execute, deliver and perform this Agreement
and the transactions contemplated hereby;

 

(b)     The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not and will not (i) violate or conflict
with any judgment, decree or order of any court applicable to or affecting
Purchaser, (ii) breach the provisions of or constitute a default under any
contract, agreement, instrument or obligation to which Purchaser is a party or
by which Purchaser is bound, or (iii) violate or conflict with any law or
governmental regulation applicable to Purchaser;

 

(c)     This Agreement and all other agreements, documents and instruments
executed by Purchaser pursuant hereto are and will be the valid and binding
obligations of Purchaser enforceable in accordance with their terms;

 

6.02     All representations and warranties made by Purchaser hereunder shall be
true as of the Closing Date, and shall survive the closing or the earlier
termination of this Agreement.

 

 

ARTICLE 7

APPORTIONMENTS

 

7.01     The following shall be apportioned with respect to the Property as of
12:01 a.m., on the day of closing, as if Purchaser were vested with title to the
Property during the entire day upon which closing occurs:

 

(a)     taxes and assessments levied against the Property;

 

12

--------------------------------------------------------------------------------

 

 

(b)     gas, electricity and other utility charges for which Seller is liable,
if any, such charges to be apportioned at closing on the basis of the most
recent meter reading occurring prior to closing; and

 

(c)     any other operating expenses or other items pertaining to the Property
which are customarily prorated between a purchaser and a seller in the area in
which the Property is located.

 

(d)     Notwithstanding the foregoing, Purchaser shall be responsible for all
taxes and assessments, gas, electric and other utilities charge and all
operating expenses or items pertaining to the Property during the period of its
post-Closing possession, pursuant to a Surrender Agreement to be executed and
delivered at the Closing.

 

7.02     Notwithstanding anything contained in the foregoing provisions:

 

(a)     Any taxes paid at or prior to closing shall be prorated based upon the
amounts actually paid. If taxes and assessments for the current year have not
been paid before closing, Seller shall be charged at closing an amount equal to
that portion of such taxes and assessments which relates to the period before
closing and Purchaser shall pay the taxes and assessments prior to their
becoming delinquent. Any such apportionment made with respect to a tax year for
which the tax rate or assessed valuation, or both, have not yet been fixed shall
be based upon the tax rate and/or assessed valuation last fixed. To the extent
that the actual taxes and assessments for the current year differ from the
amount apportioned at closing, the parties shall make all necessary adjustments
by appropriate payments between themselves following closing.

 

 

7.03     If on the date hereof the Property or any part thereof shall be or
shall have been affected by a special assessment or assessments which are or may
become payable in annual installments, of which the first installment is then a
charge or lien, or has been paid, then for the purposes of this Agreement all
the unpaid installments of any such assessment, including those which are to
become due and payable after closing, shall be payable by the Purchaser at or
subsequent to the closing (subject, however, to adjustment as provided in
Section 7.01 hereof).

 

 

ARTICLE 8

CLOSING

 

8.01     The Closing shall take place on or before March 15, 2018, but no later
than March 23, 2018, time being of the essence as to such outside date (the
"Closing Date") at the offices of Seller's attorneys, Farrell Fritz, P.C., 400
RXR Plaza, Uniondale, New York.

 

13

--------------------------------------------------------------------------------

 

 

ARTICLE 9

DELIVERIES AT CLOSING

 

9.01     At Closing, Seller shall deliver to Purchaser:

 

(a)     the Bargain and Sale Deed with Covenant Against Grantor’s Acts;

 

(b)     New York City and State transfer forms, including TP-584 and RP-5217
forms duly executed by Seller;

 

(c)     a FIRPTA affidavit indicating that Seller is not a "foreign person", as
such term is defined in the Internal Revenue Code of 1954, as amended; and

 

(d)     a satisfaction or release of the leasehold mortgage.

 

(e)     proof reasonably satisfactory to the Purchaser’s title agent that all
city, state or business incorporation taxes have been paid by the Seller.

 

(f)     proof satisfactory to the Purchaser that any franchise agreements
affecting the occupancy have been terminated subject to the six month wind up
period.

 

(g)     such other documents which are required to be delivered by Seller
pursuant to this Agreement.

 

 

9.02     At Closing, Purchaser shall:

 

(a)     pay to Seller the balance of the Purchase Price;

 

(b)     execute the New York City and State transfer forms, including TP-584 and
RP-5217 forms; and

 

(c)     deliver such other documents which are required to be delivered by
Purchase under this Agreement.

 

 

9.03     At Closing, Seller and Purchaser shall execute a Surrender Agreement as
more particularly described in Article 31 of this Agreement.

 

9.04     Seller shall pay all state and local transfer, documentary stamps and
other taxes and charges relating to the transfer of the Property and normally
paid by sellers of real property in the State of New York. The Purchaser shall
pay all taxes and charges normally paid by purchaser of real property in the
State of New York. The provisions of this Section 9.03 shall survive closing.

 

14

--------------------------------------------------------------------------------

 

 

ARTICLE 10

FIRE OR OTHER CASUALTY

 

10.01     Seller and Purchaser hereby waive the provisions of all applicable
laws relating to the occurrence of a casualty, and agree that the provisions of
this Article 10 shall govern in lieu thereof. If at any time prior to Closing
the Improvements shall be damaged by fire or other casualty (a "Casualty
Event"), whether or not such destruction or damage is covered by insurance,
Seller shall have no obligation to repair, rebuild or otherwise reconstruct the
Improvements. If prior to the delivery of the deed hereunder part or all of the
Property is damaged or destroyed by fire or other cause, Seller shall at the
closing assign the claim and endorse any proceeds of any fire insurance actually
received by it referable to or arising from the damage and there shall be no
abatement or credit on account of the Purchase Price and no duty or obligation
on Seller to repair or restore any damage or to make any repairs to the Property
by reason of such fire, or casualty. Prior to the Closing or earlier termination
of this Agreement, adjustment of any insurance claim shall be conducted by
Seller.

 

 

ARTICLE 11

EMINENT DOMAIN

 

11.01     If, prior to Closing, all or any material part of the Property shall
be taken by eminent domain so as to interfere with Purchaser’s proposed
development of the Property (a "Material Taking"), Purchaser may elect by
written notice to cancel this Agreement, such notice to be given within five (5)
days of Purchaser’s knowledge of any such taking. In the event Purchaser shall
so elect, both parties shall be relieved of and released from any further
liability hereunder, and Seller shall forthwith repay to Purchaser the
Downpayment and the Interest. Unless so cancelled, this Agreement shall remain
in full force and effect and Seller shall assign, transfer and set over to
Purchaser all of Seller's right, title and interest in and to any awards that
may be made on account of such taking. In the event of any taking by eminent
domain which shall not be a Material Taking, this Agreement shall continue
unmodified and in full force and effect with the condemnation award payable in
full to Purchaser.

 

 

ARTICLE 12

BROKERAGE

 

12.01     Seller and Purchaser warrant to each other they have not dealt with
any broker, finder or like agent in connection with this transaction, other than
City RE Group LLC, which Broker Seller agrees to pay in accordance with the
provisions of a separate agreement. Seller and Purchaser agree to, and hereby
do, indemnify and save each other harmless and their respective legal
representatives, heirs, successors and assigns against and from any loss,
liability or expense, including reasonable attorneys' fees, arising out of any
claim or claims for commission or other compensation for bringing about this
Agreement or the transaction contemplated hereby made by any other broker,
finder or like agency which are based in whole or in part on dealing with such
party or its representatives.

 

15

--------------------------------------------------------------------------------

 

 

ARTICLE 13

TERMINATION

 

13.01     This Agreement may be terminated by Seller, in the event Purchaser,
within ten (10) days after Seller shall have given notice to Purchaser of such
failure, shall fail timely to perform the obligations on its part to be
performed pursuant to the terms of this Agreement, or in the event that Seller
is unable to convey the Property in accordance with the terms of this Agreement.
Notwithstanding the foregoing, upon receipt of a notice from Seller of its
inability to convey the Property in accordance with the provisions of this
Agreement, which notice shall specify the reason for, and the extent of, such
inability, Purchaser shall have the right to elect by written notice, sent to
Seller within ten (10) days from the date of Seller's aforesaid notice, to
purchase such right, title, and interest in and to the Property as Seller may be
able to convey and assign, without any reduction in the Purchase Price unless
provided to the contrary in this Agreement or any amendment thereto. Nothing
contained herein shall obligate Seller to commence any legal proceedings to cure
its inability to convey title to the Property under this Agreement.

 

13.02     This Agreement may be terminated by Purchaser only in the event that
Seller is unable to convey the Property free and clear of any tenancies or
possessory interests. Seller shall have not more than three (3) months from the
Closing Date to deliver the Property vacant, broom clean and free of debris. In
lieu of delivering the Property at Closing vacant, broom clean and free of
debris, Seller will enter into a surrender agreement in the form attached hereto
whereby Seller shall wind up its business, vacate the Property and deliver same
in broom clean condition and free of all debris.

 

13.03     In the event of a termination of this Agreement due to Seller's
inability to convey the Property in accordance with the terms of this Agreement,
Purchaser shall be entitled to the return of the Downpayment plus the Interest.

 

 

ARTICLE 14

DEFAULT

 

14.01     Purchaser Default. If Purchaser defaults under this Agreement at or
prior to the Closing Date by failing to complete the closing in accordance with
the terms of this Agreement or in any other respect, then upon the termination
of this Agreement, Seller shall be entitled to retain the Downpayment and
Interest as liquidated damages and not as a penalty. The retention of the
Downpayment and Interest shall be Seller's sole remedy in the event of
Purchaser's default at or prior to the Closing Date. Seller and Purchaser agree
that the actual damages to Seller in the event of such breach are impractical to
ascertain as of the date of this Agreement and the amount of the Downpayment and
Interest is a reasonable estimate thereof. Upon payment of the Downpayment and
Interest to Seller as liquidated damages, this Agreement shall (except as herein
otherwise expressly provided) be and become null and void and all copies will be
surrendered to Seller. Nothing contained in this Section 14.01 shall be deemed
to limit Seller's rights against Purchaser by reason of the indemnity
obligations of Purchaser to Seller set forth in this Agreement, which
obligations shall survive the termination of this Agreement.

 

16

--------------------------------------------------------------------------------

 

 

14.02     Seller Default. In the event that Seller is unable to convey title in
accordance with the terms of this Agreement, the sole liability of Seller will
be to refund to Purchaser the amount paid on account of the Purchase Price and
to pay the net cost of examining the title, which cost is not to exceed the
charges approved by the New York State Insurance Department and the next cost of
any survey made in connection therewith incurred by Purchaser, and upon such
refund and payment being made this Agreement shall be considered cancelled. In
the event that Seller fails to consummate this Agreement for any reason other
than Purchaser's default or the permitted termination of this Agreement by
Seller or Purchaser as herein expressly provided, Purchaser shall be entitled,
as its sole remedy, either (a) to receive the return of the Downpayment plus
Interest, which return shall operate to terminate this Agreement and release
Seller from any and all liability hereunder, or (b) to enforce specific
performance of Seller's obligation to execute the documents required to convey
the Property to Purchaser, it being understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder and if such remedy as provided herein is unavailable due to any
prior conveyance of the Property, or other reason beyond the control of
Purchaser, Purchaser shall be entitled to demand the return of the Downpayment
plus Interest provided that Purchaser is entitled to such remedy pursuant to the
terms of this Section 14.02. Notwithstanding the foregoing, the Purchaser shall
be entitled to enforce Seller’s performance under this Agreement by bringing an
action for specific performance within sixty (60) days of the Closing Date or
any adjournment thereof. In any action for specific performance, the Purchaser
may file a notice of pendency.

 

 

ARTICLE 15

NOTICES

 

15.01     Any notice, statement, demand or other communication required or
permitted to be given, rendered or made by either party to the other pursuant to
the terms of this Agreement or pursuant to any applicable law or requirement of
any public authority, shall be in writing and shall be deemed to have been
properly given, rendered or made, if hand delivered with receipt acknowledged or
sent by registered or certified mail, return receipt requested, or by overnight
courier, addressed as appropriate, if to Purchaser at the address listed above,
with a copy to and if to Seller, at the addresses listed above, with a copy to:

 

If to Seller, a copy to:

 

Farrell Fritz, P.C.

400 RXR Plaza

Uniondale, New York 11556

Attention:  Robert E. Sandler

Telephone: (516) 227-0706

Facsimile: (516) 336-2224

 

17

--------------------------------------------------------------------------------

 

 

and to

 

If to Purchaser, a copy to:

 

Sweeney, Reich & Bolz, LLP

1981 Marcus Avenue, Suite 200

Lake Success, New York 11042

Attention: Rashel M. Mehlman, Esq.

Telephone: (718) 459-9000

With a courtesy copy to Rmehlman@srblawfirm.com

 

 

Any such notice, if given by hand, shall be deemed given on the date delivered
or, if mailed, shall be deemed to have been given, rendered or made two (2)
business days following the day so mailed, or, if sent by overnight courier,
shall be deemed given, rendered or made upon receipt. Either party may, by
notice as aforesaid, designate a different address or addresses for notices,
statements, demands or other communications intended for it. The attorneys for
the respective parties hereto may transmit or receive any notice hereunder on
behalf of their respective clients.

 

 

ARTICLE 16

AMENDMENT

 

16.01     This Agreement may not be changed or terminated orally. All written
amendments hereto shall be executed by both parties hereto. All provisions of
this Agreement shall apply to and bind the heirs, executors, administrators,
successors and assigns of the respective parties.

 

 

ARTICLE 17

ASSIGNMENT

 

17.01     This Agreement shall bind and inure to the benefit of Seller and
Purchaser and their respective heirs, executors, administrators, personal and
legal representatives, successors and permitted assigns. Purchaser shall not
assign Purchaser's rights under this Agreement without the prior written consent
of Seller, which consent may be withheld absolutely. Notwithstanding the
foregoing, Purchaser may assign any membership interests to a family member,
family trust or SLAT and this Agreement may be assigned for IRS 1031 purposes,
if applicable. In the event Seller consents to such assignment, Purchaser and
such assignee shall execute and deliver an assignment of this Agreement in the
form reasonably acceptable to Seller. Any subsequent assignment may be made only
with the prior written consent of Seller. No assignment of Purchaser's rights
hereunder shall relieve Purchaser of its liabilities under this Agreement. This
Agreement is solely for the benefit of Seller and Purchaser; there are no third
party beneficiaries hereof. Any assignment of this Agreement in violation of the
foregoing provisions shall be null and void.

 

18

--------------------------------------------------------------------------------

 

 

ARTICLE 18

CONSTRUCTION

 

18.01     All terms and words used in this Agreement, regardless of number and
gender, shall be construed to include any other number, or any other gender, as
the context or sense of this Agreement or any other section or clause herein may
require, as if such words had been fully and properly written in the required
number and gender.

 

18.02     Should any of the provisions of this Agreement require interpretation,
it is agreed that the court interpreting or construing this Agreement shall not
apply a presumption that the terms of any provision shall be more strictly
construed against one party by reason of the rule of construction that a
document is to be construed more strictly against the party who itself or
through its agent prepared such document, it being agreed that both parties and
their respective agents have participated in the preparation of this Agreement.

 

 

ARTICLE 19

RECORDING

 

19.01     Unless provided for under this Agreement, the parties agree that
neither this Agreement nor any memorandum or notice hereof shall be recorded or
filed. If Purchaser records or files this Agreement or a notice or memorandum
hereof, Seller may, at its sole option, declare this Agreement terminated, in
which event, Purchaser shall be deemed to have defaulted in its obligations
hereunder.

 

 

ARTICLE 20

GOVERNING AUTHORITY

 

20.01     This Agreement shall be deemed to have been made in, and shall be
governed by and construed in accordance with the laws of the State of New York.

 

 

ARTICLE 21

WAIVER; JURY WAIVER

 

21.01     The waiver of a breach of any term of condition of this Agreement
shall not be deemed to constitute a waiver of any other or subsequent breach of
the same or any other term or condition hereof.

 

19

--------------------------------------------------------------------------------

 

 

21.02     PURCHASER AND SELLER DO HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THEIR RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, OR UNDER OR IN CONNECTION WITH THIS AGREEMENT,
THE DOCUMENTS DELIVERED BY PURCHASER AT CLOSING OR SELLER AT CLOSING, OR ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR
ANY ACTIONS OF EITHER PARTY ARISING OUT OF OR RELATED IN ANY MANNER WITH THIS
AGREEMENT OR THE PROPERTY (INCLUDING WITHOUT LIMITATION, ANY ACTION TO RESCIND
OR CANCEL THIS AGREEMENT AND ANY CLAIMS OR DEFENSES ASSERTING THAT THIS
AGREEMENT WAS FRAUDULENTLY INDUCED OR IS OTHERWISE VOID OR VOIDABLE). THIS
WAIVER IS A MATERIAL INDUCEMENT FOR SELLER TO ENTER INTO AND ACCEPT THIS
AGREEMENT AND THE DOCUMENTS DELIVERED BY PURCHASER AT CLOSING AND SHALL SURVIVE
THE CLOSING OR TERMINATION OF THIS AGREEMENT.

 

ARTICLE 22

INVALIDITY

 

22.01     The invalidity of any term or provision of this Agreement shall not be
deemed to affect the validity of the remainder of this Agreement or of any other
term or provision thereof.

 

 

ARTICLE 23

COUNTERPARTS

 

23.01     This Agreement may be executed in one or more counterparts, each of
which shall be deemed to be an original and all of them together shall
constitute one and the same instrument.

 

 

ARTICLE 24

LIMITATION OF SELLER'S LIABILITY

 

24.01     Except as otherwise provided herein, the liability of Seller hereunder
for its failure or inability to comply with the requirements or terms of this
Agreement is hereby limited only to the obligation of Seller to return to
Purchaser the Downpayment plus Interest, and upon such return, the liability of
Seller shall wholly cease, and Purchaser shall have no further claim against
Seller.

 

24.02     Notwithstanding anything contained in Article 24.01 herein to the
contrary, the Purchaser shall be permitted to enforce its right to close under
this Agreement by bringing an action for specific performance within sixty (60)
days of the Closing Date or any adjournment thereof. In any action for specific
performance, the Purchaser may file a notice of pendency.

 

20

--------------------------------------------------------------------------------

 

 

ARTICLE 25

REPRESENTATION BY COUNSEL

 

25.01     Each party hereto hereby acknowledges and agrees that it has consulted
legal counsel in connection with the negotiation of this Agreement and that it
has bargaining power equal to that of the other parties hereto in connection
with the negotiation and execution of this Agreement. Accordingly, the parties
hereto agree the rule of contract construction to the effect that an agreement
shall be construed against the draftsman shall have no application in the
construction of interpretation of this Agreement. Attorneys are hereby
authorized to sign any amendments or written changes to this Agreement on behalf
of their clients.

 

 

ARTICLE 26

ATTORNEYS' FEES

 

26.01     If either party fails to perform any of its obligations under this
Agreement or if a dispute arises between the parties hereto concerning the
meaning or interpretation of any provision of this Agreement, then the
defaulting party or the party not prevailing in such dispute shall pay any and
all costs and expenses incurred by the other party on account of such default
and/or in enforcing or establishing its rights hereunder, including, without
limitation, court costs and reasonable attorneys' fees and disbursements in an
amount not exceeding $25,000. Any such attorneys' fees and other expenses
incurred by either party in enforcing a judgment in its favor under this
Agreement shall be recoverable separately from and in addition to any other
amount included in such judgment, and such attorneys' fees obligation is
intended to be severable from the other provisions of this Agreement and to
survive and not be merged into any such judgment.

 

 

ARTICLE 27

MERGER

 

27.01     It is understood and agreed that all understandings and agreements
heretofore had between the parties hereto are merged in this Agreement, which
fully and completely expresses their agreement, and that the same is entered
into after full investigation, neither party relying upon any other statement or
representation made by the other not embodied in this Agreement. Purchaser
expressly agrees that there are no verbal or written statements or
representations pertaining to the Property furnished by any agent, employee,
servant or any other person acting on Seller's behalf which are not contained in
this Agreement and for which Seller is liable or bound.

 

21

--------------------------------------------------------------------------------

 

 

ARTICLE 28

DISCLAIMERS AND WAIVERS

 

28.01     Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 4, PURCHASER
ACKNOWLEDGES AND AGREES THAT SELLER HAS NOT MADE, DOES NOT MAKE AND SPECIFICALLY
NEGATES AND DISCLAIMS ANY REPRESENTATIONS, WARRANTIES, PROMISES, COVENANTS,
AGREEMENTS OR GUARANTIES OF ANY KIND OR CHARACTER WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, ORAL OR WRITTEN, PAST, PRESENT OR FUTURE, OF, AS TO, CONCERNING OR WITH
RESPECT TO (A) THE VALUE, NATURE, QUALITY OR CONDITION OF THE PROPERTY,
INCLUDING, WITHOUT LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE
DERIVED FROM THE PROPERTY, (C) THE SUITABILITY OF THE PROPERTY FOR ANY AND ALL
ACTIVITIES AND USES WHICH PURCHASER OR ANY TENANT MAY CONDUCT THEREON, (D) THE
COMPLIANCE OF OR BY THE PROPERTY OR ITS OPERATION WITH ANY LAWS, RULES,
ORDINANCES OR REGULATIONS OF ANY APPLICABLE GOVERNMENTAL AUTHORITY OR BODY, (E)
THE HABITABILITY, MERCHANTABILITY, MARKETABILITY, PROFITABILITY OR FITNESS FOR A
PARTICULAR PURPOSE OF THE PROPERTY, (F) THE MANNER OR QUALITY OF THE
CONSTRUCTION OR MATERIALS, IF ANY, INCORPORATED INTO THE PROPERTY, (G) THE
MANNER, QUALITY, STATE OF REPAIR OR LACK OF REPAIR OF THE PROPERTY, OR (H)
COMPLIANCE WITH ANY ENVIRONMENTAL PROTECTION, POLLUTION OR LAND USE LAWS, RULES,
REGULATIONS, ORDERS OR REQUIREMENTS, INCLUDING THE EXISTENCE IN OR ON THE
PROPERTY OF HAZARDOUS MATERIALS OR (I) ANY OTHER MATTER WITH RESPECT TO THE
PROPERTY. ADDITIONALLY, NO PERSON ACTING ON BEHALF OF SELLER IS AUTHORIZED TO
MAKE, AND BY EXECUTION HEREOF OF PURCHASER ACKNOWLEDGES THAT EXCEPT AS EXPRESSLY
SET FORTH IN ARTICLE 4, NO PERSON HAS MADE, ANY REPRESENTATION, AGREEMENT,
STATEMENT, WARRANTY, GUARANTY OR PROMISE REGARDING THE PROPERTY OR THE
TRANSACTION CONTEMPLATED HEREIN; AND NO SUCH REPRESENTATION, WARRANTY,
AGREEMENT, GUARANTY, STATEMENT OR PROMISE IF ANY, MADE BY ANY PERSON ACTING ON
BEHALF OF SELLER SHALL BE VALID OR BINDING UPON SELLER UNLESS EXPRESSLY SET
FORTH HEREIN. PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT HAVING BEEN GIVEN
THE OPPORTUNITY TO INSPECT THE PROPERTY, PURCHASER IS RELYING SOLELY ON ITS OWN
INVESTIGATION OF THE PROPERTY AND EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 4,
NOT ON ANY INFORMATION PROVIDED OR TO BE PROVIDED BY SELLER AND AGREES TO ACCEPT
THE PROPERTY AT THE CLOSING AND WAIVE ALL OBJECTIONS OR CLAIMS AGAINST SELLER
(INCLUDING, BUT NOT LIMITED TO, ANY RIGHT OR CLAIM OF CONTRIBUTION) ARISING FROM
OR RELATED TO THE PROPERTY OR TO ANY HAZARDOUS MATERIALS ON THE PROPERTY.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT ANY INFORMATION PROVIDED OR TO BE
PROVIDED WITH RESPECT TO THE PROPERTY WAS OBTAINED FROM A VARIETY OF SOURCES AND
THAT SELLER HAS NOT MADE ANY INDEPENDENT INVESTIGATION OR VERIFICATION OF SUCH
INFORMATION AND EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 4, MAKES NO
REPRESENTATIONS AS TO THE ACCURACY, TRUTHFULNESS OR COMPLETENESS OF SUCH
INFORMATION. EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 4, SELLER IS NOT LIABLE OR
BOUND IN ANY MANNER BY ANY VERBAL OR WRITTEN STATEMENT, REPRESENTATION OR
INFORMATION PERTAINING TO THE PROPERTY, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, CONTRACTOR, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON.
PURCHASER FURTHER ACKNOWLEDGES AND AGREES THAT TO THE MAXIMUM EXTENT PERMITTED
BY LAW, THE SALE OF THE PROPERTY AS PROVIDED FOR HEREIN IS MADE ON AN "AS IS"
CONDITION AND BASIS WITH ALL FAULTS. IT IS UNDERSTOOD AND AGREED THAT THE
PURCHASE PRICE HAS BEEN ADJUSTED BY PRIOR NEGOTIATION TO REFLECT THAT ALL OF THE
PROPERTY IS SOLD BY SELLER AND PURCHASED BY PURCHASER SUBJECT TO THE FOREGOING.
PURCHASER HEREBY AGREES TO INDEMNIFY, PROTECT, DEFEND, SAVE AND HOLD HARMLESS
SELLER FROM AND AGAINST ANY AND ALL DEBTS, DUTIES, OBLIGATIONS, LIABILITIES,
SUITS, CLAIMS, DEMANDS, CAUSES OF ACTION, DAMAGES, LOSSES, FEES AND EXPENSES
(INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS' FEES AND EXPENSES AND
COURT COSTS) IN ANY WAY RELATING TO, OR IN CONNECTION WITH OR ARISING OUT OF
PURCHASER'S ACQUISITION, OWNERSHIP, LEASING, USE, OPERATION, MAINTENANCE AND
MANAGEMENT OF THE PROPERTY. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE
CLOSING OR ANY TERMINATION HEREOF.

 

22

--------------------------------------------------------------------------------

 

 

ARTICLE 29

NO FINANCING CONTINGENCIES

 

29.01     This Agreement is not contingent upon either (i) Purchaser's ability
to finance the transaction contemplated hereby, or (ii) any other matter or
condition except as may be expressly stated to the contrary herein.

 

 

ARTICLE 30

CERTIORARI PROCEEDINGS

 

30.01 Seller shall produce copies of all tax certiorari notices for the past
three (3) years and if the Closing takes place, Seller shall authorize Purchaser
to continue the notices without lapse to the extent permitted by law and
provided such proceedings have not been settled prior to Closing. Seller is
hereby authorized to continue any proceeding or proceedings now pending for the
reduction of the assessed valuation of the Premises, and to try or settle the
same in Seller's discretion. The net refund of taxes and interest, if any, for
any tax year for which Purchaser shall be entitled to share in the refund shall
be divided between Seller and Purchaser in accordance with the proportion of
said period covered by such refund in which the Premises was owned by Seller to
the entire period covered, after deduction therefrom a pro rata share of all
expenses, including counsel fees, necessarily incurred in obtaining such refund,
the allocation of such expenses to be based upon the total refund obtained in
the proceeding and in any other proceeding simultaneously involved in the trial
of settlement. Purchaser shall deliver to Seller, upon demand, receipted tax
bills and cancelled checks used in payment of such taxes and shall execute any
and all consents or other documents, and do any act or thing necessary for the
collection of such refund by Seller. Any refunds due for periods prior to
Purchaser's ownership shall remain the property of the Seller. Purchaser shall
have the right to control any such proceedings for periods subsequent to
closing. The provisions of this paragraph shall survive the closing.
Notwithstanding any other provision, Purchaser is under no obligation to incur
any costs in furtherance of any tax certiorari proceeding.

 

23

--------------------------------------------------------------------------------

 

 

ARTICLE 31

SURRENDER AGREMENT

 

31.01 Simultaneously with the Closing, if Seller elects, the parties shall
execute a Surrender Agreement which provides for the occupancy of the Property
after Closing in the form annexed hereto as Exhibit C (the “Surrender
Agreement”), which agreement the parties shall execute simultaneously with the
closing of this transaction.

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands the day and
year first above written.

 

 

SELLER:

NATHAN’S FAMOUS OPERATING CORP.

         

By:        /s/ ERIC GATOFF

Title:     CEO

              PURCHASER:   660 86 LLC          

By:        /s/ TIM ZISS

Title:     Managing Member

 

 

RECEIPT BY ESCROW AGENT

The undersigned Escrow Agent hereby

acknowledges receipt of the Downpayment

by check, subject to collection, to be

held in escrow pursuant to Article 2

of this Agreement.

 

FARRELL FRITZ, P.C.

 

 

Dated: September 8, 2017

 

 

24